 
 
I 
111th CONGRESS 1st Session 
H. R. 1655 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. Reyes (for himself, Mr. Grijalva, Mr. Rodriguez, Mr. Ortiz, Mr. Filner, Mr. Teague, Mr. Cuellar, Ms. Giffords, Mr. Bilbray, Mr. Rohrabacher, Mr. Mitchell, Mr. Pastor of Arizona, Mr. Hinojosa, Mr. Abercrombie, Mr. Doggett, Mr. Gene Green of Texas, Ms. Jackson-Lee of Texas, Mr. Langevin, Mrs. Napolitano, Mr. Rothman of New Jersey, Mr. Stupak, Mr. Baca, Mr. Blumenauer, Mrs. Davis of California, Mr. Gonzalez, Mr. Honda, Mr. Klein of Florida, Mr. McIntyre, Mr. Ruppersberger, and Mr. Sires) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Ways and Means, Agriculture, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enhance the safety of ports of entry in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Putting Our Resources Towards Security (PORTS) Act. 
2.Increase in number of Customs and Border Protection Officers 
(a)Customs and Border Protection OfficersDuring the 5-year period between fiscal years 2010 and 2014, the Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase by not fewer than 5,000 the total number of full-time, active-duty Customs and Border Protection Officers within United States Customs and Border Protection for posting at United States ports of entry above the number of such officers for which funds were made available during fiscal year 2009. 
(b)Agriculture specialistsDuring the 5-year period between fiscal years 2010 and 2014, the Secretary of Homeland Security shall, subject to the availability of appropriations for such border security purposes, increase by not fewer than a total of 1,200 the number of full-time Customs and Border Protection agriculture specialists for United States ports of entry above the number of such support personnel for which funds were made available during fiscal year 2009. 
(c)Border security support personnelDuring the 5-year period between fiscal years 2010 and 2014, the Secretary of Homeland Security shall, subject to the availability of appropriations for such purpose, increase by not fewer than a total of 350 the number of full-time border security support personnel for United States ports of entry above the number of such support personnel for which funds were made available during fiscal year 2009. 
3.Improving ports of entry for border security and other purposes 
(a)In generalThere are authorized to be appropriated to the Administrator of the General Services Administration $1,000,000,000 for each of fiscal years 2010 through 2014 to make improvements to existing ports of entry in the United States to improve border security and for other purposes. 
(b)PriorityIn making improvements described in subsection (a), the Administrator of the General Services Administration, in coordination with the Commissioner of Customs and Border Protection, shall give priority to the ports of entry that the Administrator determines are in most need of repair to improve border security and for other purposes in accordance with port of entry infrastructure assessment studies required in section 603 of title VI, division E, of the Consolidated Appropriations Act of 2008 (Public Law 101–161). 
 
